United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10185
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BOBBIE RAY LAMBETH,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CR-422-2
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Bobbie Ray Lambeth appeals the sentence he received after he

pleaded guilty to mail fraud.   The Government does not argue that

Lambeth’s appeal waiver precludes his appeal; it has, therefore,

waived any such argument.   See United States v. Lang, 440 F.3d

212, 213 (5th Cir. 2006).

     Lambeth argues that his sentence must be vacated under

United States v. Booker, 543 U.S. 220 (2005), because the

district court’s application of the Guidelines to determine the

loss amount and its increase in his offense level for his role in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10185
                               -2-

the offense resulted in a sentence that exceeded the sentence

authorized by the facts which he admitted.   Lambeth also argues

that application of the remedial portion of Booker, whereby the

district court increased his sentence based on facts not alleged

in the indictment or admitted by him by a preponderance of the

evidence, violated his due process rights.   This court recently

squarely rejected the arguments that Lambeth makes.   See United

States v. Johnson, 445 F.3d 793, 798 (5th Cir. 2006) (citing

United States v. Mares, 402 F.3d 511, 518 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005)).

     Accordingly, Lambeth’s sentence is AFFIRMED.